EDWARDS, Judge
(concurring):
The failure of military judges to heed the excellent advice in United States v. Williamson, 4 MJ 708 (NCMR 1977), comes home to roost not in the normal case in which the conditions set out in the pretrial agreement are met without difficulty, but in those cases in which there is a failure to meet a condition, or in which there is an effort by one of the parties to abrogate the agreement. This failure by the judge to carry out the mandate of United States v. Green, 1 MJ 453 (CMA 1976), cannot be cured by cajolement or edict from the bench.
Cure will come from an understanding by military judges of two things; initially, of the role of the military judge in acceptance of a guilty plea, and secondly, of the purpose of the inquiry into the provisions of the pretrial agreement.
As to the first, the military judge should be aware that because the trial almost completely loses its adversary character upon entry of a guilty plea, the judge is burdened with the dual responsibilities of determining whether the fundamental rights of the accused are being protected and concomitantly of protecting the court’s proceedings against future false or spurious claims. In doing so, we know that first and foremost the plea must be substantiated in fact.1 We know also that certain fundamental rights must become a matter of judicial concern and, because of the strong presumption against waiver of constitutional or military due process rights, a diligent judicial inquiry must be made of the accused’s rights to assistance of counsel,2 to trial by court of members,3 against self incrimination,4 and not to be deprived of life or liberty without due process of law.5
*773In carrying out these responsibilities the military judge must satisfy himself, by a penetrating and comprehensive examination of all the circumstances under which the guilty plea was tendered, that the plea was intelligently, understandingly, voluntarily and competently made, and that the record so reflects.6 The military judge must explain these rights, not depending on counsel to explain them to the accused, for without knowledge of his rights the accused cannot intelligently and competently waive them. The inquiry, perforce, must determine that the plea was not induced by threats, misrepresentations, coercion or the holding out of false hopes; otherwise its voluntariness cannot be determined. The voluminous amounts of litigation and opinions written on the subject of guilty pleas should in themselves place the astute military judge on notice that the record must be sufficient to (1) establish the care with which the constitutional rights of the accused were safeguarded and (2) preclude post-trial assertions that a defendant’s rights were denied him.
In those cases in which the guilty plea is memorialized in a pretrial agreement the military judge has an even heavier responsibility to inquire into the facts and circumstances surrounding the plea, for there is then more potential for a lack of voluntariness and misunderstanding. It is solely the responsibility of the military judge to conduct an inquiry adequate to assure that the record reflects the complete understanding of the parties.7 It is at this stage of the proceedings when the judicial acumen of the military judge must be brought to the forefront. On occasion the agreement may be so straightforward and simple that it is susceptible to only one interpretation and the parties may assume that their understanding of the terms and effect of the pretrial agreement are the same.8 On the other hand, pretrial agreements containing more sophisticated provisions may well require a more detailed and exhaustive explanation and inquiry. Examples would be misconduct provisions9 and provisions which resort to the law and regulations concerning the provision, such as a post-trial deferral of sentence provision10 or the accused’s continued susceptibility to administrative discharge action.11
The failure of the military judge to prepare such a record leaves appellate courts when confronted with claims of prejudice with the duty to set aside the improvident guilty finding and return the case to the convening authority for a rehearing12 or to give effect to the originally bargained for sentence.13 The role of the military judge is not to preside as a liturgist, but to conduct a diligent providence inquiry to assure that the rights of the accused are safeguarded and the record will preclude any future false or spurious claims.
Judge BOHLEN joins in Judge EDWARDS’ opinion.

. United States v. Moglia, 3 MJ 216, 218 (CMA 1977); Article 45, Uniform Code of Military Justice, (UCMJ).


. United States v. Donohew, 18 USCMA 149, 39 CMR 149 (1969); Article 38(b), UCMJ, 10 U.S.C. § 838(b); U.S.Const. amend. VI.


. Articles 16 and 25, UCMJ, 10 U.S.C. §§ 816 and 825.


. Article 31, UCMJ; U.S.Const. amend. V.


. U.S.Const. amend. XIV.


. United States v. Care, 18 USCMA 535, 40 CMR 247 (1969).


. United States v. Kraffa, supra.


. United States v. Passini, 10 MJ 108 (CMA 1980) .


. United States v. Dawson, 10 MJ 142 (CMA 1981) .


. United States v. Kraffa, supra.


. See United States v. Santos, 4 MJ 610 (NCMR 1977), and its progeny.


. United States v. Orr, 18 USCMA 568, 40 CMR 280 (1969); Article 66, UCMJ.


. United States v. Dawson, supra.